Number of Managers 39Median Position Size 2.7%Maximum Position Size 6.3% Number of Strategies 8Average Position Size 2.4%Top 20 Holdings 75.2% Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Equity Hedged: 51% Fixed Income Arbitrage: 5% Quantitative: 3% Distressed: 20% Directional Equity: 5% Short-biased Equity: 4% Convertible Arbitrage: 3% Aetos Capital Distressed Investment Strategies Fund: 20% Aetos Capital Multi-Strategy Arbitrage Fund: 20% Aetos Capital Opportunities Fund: 10% Aetos Capital Long/ Short Strategies Fund: 50% ProductDescription:The Aetos Capital Prime Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of January 1, 2010: Investment Returns: As of12/31/09: Aetos Capital PrimePortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 9.74% 0.15% 5.93% 26.46% 29.99% 3 Year Annualized Return 0.87% 1.94% 6.04% -5.62% -5.63% 5 Year Annualized Return 3.76% 2.73% 4.97% 0.43% 2.01% From Inception through 12/31/09: Average Annualized Return 5.07% 2.25% 4.98% 4.78% 6.76% Annualized Standard Deviation 4.50% 0.48% 3.94% 15.51% 16.62% Sharpe Ratio 0.63 - 0.69 0.16 0.27 Largest Calendar Qtr. Drawdown -8.22% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.10 - Beta: S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
